Mfi. Justice dee Toro
delivered the opinion of the court.
The District Court of Humacao gave judgment in favor of Esteban Savino Diaz in a dominion title proceeding brought by him to establish his ownership of a property of seven acres of land situated at a place called Palma in Llave ward of the municipality of Vieques. The judgment of the court was presented for record and the registrar refused to record it because the registry showed that the said property was recorded as a part of the residue of another larger property.
Esteban Savino Diaz took the present administrative appeal from that decision and endeavors to show in his brief that the properties are distinct. We have examined the record of the proceeding and while we are not in a position to be able to decide whether this is true or not, we are inclined to believe that the registrar is right.
The location of the parcel of land which was the subject-' matter of the proceeding is exactly the same as that of the property already recorded since the year 1882. An examination of the transfers of the ownership of the portions segregated from the main property also shows that some of the boundaries are the same. And the history of the title is the same. The property was recorded in the name of Juan Angel Guadalupe and the parcel of land to which Juan Angel Guadalupe established his ownership was acquired as follows: .Three acres by purchase from Juan Angel Guadalupe some twenty years before and four acres by purchase from the Succession of Juan Angel Guadalupe some four years before.
*391In such circumstances and in view of tlie jurisprudence laid down by this court in the case of Gómez Méndez & Co. v. The Registrar, 16 P. R. R. 786, and other eases, the decision appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.